Citation Nr: 1447562	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-03 024	)	DATE
	)
	)


THE ISSUE

Whether the January 1959 Board of Veterans' Appeals decision, which denied entitlement to service connection for epilepsy, should be reversed or revised on the basis of clear and unmistakable error (CUE).  

(The following issues will be the subject of a separate Board decision:  Entitlement to accrued benefits; Entitlement to VA dependency and indemnity compensation (DIC); Entitlement to burial benefits at the maximum rate due to service connection for the cause of the Veteran's death. )


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in February 2006, served on active duty from May 1952 to May 1955, and from November 1957 to July 1958.  He had service during the Korean Conflict, where his awards and decorations included the Combat Infantryman Badge. The Veteran died in February 2006.  The Veteran's surviving spouse is the moving party in this case. 

This matter came before the Board, in part, following submission of an October 2009 motion alleging CUE in a January 16, 1959 Board decision that denied the appellant's claim of entitlement to service connection for epilepsy.  In January 2010, the Board dismissed the motion for CUE in the January 16, 1959 Board decision on the basis that the moving party lacked standing to bring the motion.  The moving party appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court found that the moving party had standing to challenge the January 16, 1959 Board decision on the basis of CUE.  The Court, vacated the Board's January 2010 decision and remanded the matter for readjudication consistent with the Court's decision.  In June 2012, the Board denied the appellant's CUE motion.  In April 2014, the Court vacated the Board's June 2012 decision and remanded the matter for readjudication consistent with the Court's decision. 

On July 3, 1997, the Board denied the Veteran's claim of entitlement to VA compensation for bilateral above-the-knee amputations (AKA's).  The Veteran was notified of that decision, as well as his appellate rights; however, he did not request reconsideration by the Board nor did he file a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  Accordingly, that decision became final under the law and regulations then in effect.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. §§ 20.1100 (1995).  In February 2012, the moving party filed a motion to revise or reverse that decision on the grounds of CUE.  In a June 2012 decision, the Board found that the moving party did not have standing to challenge its July 3, 1997 decision on the basis of CUE.  Therefore, the Board dismissed the motion.  The moving party disagreed with that decision and filed a timely appeal with the Court.  In February 2014, the Court noted that the appellant presented no argument regarding that claim and deemed the issue abandoned.  Therefore, the Board has no further jurisdiction over that motion.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101, 20.1400; See also Hillyard v. Shinseki, 24 Vet. App. 343, 349-50 (2013), aff'd 695 F.3d 1257 (Fed. Cir. 2012).  

In August 2014, the appellant's representative noted that he had addressed the standing issue in a June 2012 motion.  The motion stated that the claim of CUE in the Board's July 3, 1997 decision was being brought for the purpose of obtaining DIC.  As noted in the decision below, the issue of entitlement to DIC has been granted.  Therefore, the basis for filling the claim of CUE in the Board's July 3, 1997 decision is effectively moot.  Further discussion in this regard would provide no additional benefit to the appellant; and, therefore, the issue will not be addressed below.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On January 16, 1959, the Board determined that the Veteran was not entitled to service connection for epilepsy. 

2.  The moving party has established a CUE of fact or law in the Board's January 16, 1959 decision that compels the conclusion that the Veteran was entitled to service connection for epilepsy.


CONCLUSION OF LAW

The criteria have been met for revision of the Board's January 16, 1959 decision, such that service connection was warranted for epilepsy. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duty to Notify and Assist

Generally, the VA has a statutory duty to notify an appellant of the information and evidence necessary to substantiate a claim and to assist her in the development of that claim. 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). However, an allegation of CUE is fundamentally different from any other kind of action in the VA adjudicative process. 

An allegation of CUE is not a "claim," but rather a collateral attack on a final decision. It involves a legal challenge to a prior Board decision and does not involve acquiring or submitting any additional evidence.  Therefore, the VA's statutory duty to assist the moving party in the development of her claim is not applicable in the adjudication of a CUE motion.  38 C.F.R. § 1403(d)(2); see Livesay v. Principi, 15 Vet. App. 165, 178- 79 (2001). 


Analysis

The moving party argues that on January 16 1959, the evidence of record clearly and unmistakably showed that the Veteran's epilepsy had been present prior to his second period of active duty and that it was aggravated during that time.  Therefore, she contends that the 1959 decision should be reversed or revised. After carefully considering the motion in light of the record and the applicable law, the Board agrees.  Accordingly, the motion will be granted. 

The Board has the authority to revise or reverse a prior Board decision on the grounds of CUE. 38 U.S.C.A. § 7111. The motion for such action may be filed at any time after the underlying decision is rendered. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is a very specific and rare kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds cannot not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The error must be so egregious that had it not been made, it would have manifestly changed the outcome of the decision.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c); see Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993) . 

There is a three-prong test to determine whether CUE is present in a prior determination:

(1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be undebatable, that is the type which, had it not been made, would have manifestly changed the outcome of the decision; and;
(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A claim of CUE is a collateral attack on an otherwise final decision.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  Because of the nature of the challenge to the decision, there is a presumption of validity which attaches to that final decision.  When such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo at 44.  Therefore, a moving party who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a moving party who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

If the evidence establishes CUE, the prior decision must be reversed or revised, and the decision constituting the reversal or revision has the same effect as if the decision had been made on the date of the prior decision. 38 U.S.C.A. § 7111. 

A review for CUE is based on the record and the law that existed at the time the decision was made. 38 C.F.R. § 1403(b)(1); Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

In January 1959, the applicable law consisted, primarily, of 38 C.F.R. § 3.63 and 38 C.F.R. § 3.66 (1956), pertaining to service connection, sound condition at the time of entrance into service, aggravation, and natural progress.

Service-connection connoted many factors, but in general and fundamentally, it meant that the facts, shown by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.63(a) (1956).  

Every person employed in the active service was taken to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such service. Relative to notation at enlistment, only those defects, infirmities and disorders recorded at the time of examination are to be considered as noted.  38 C.F.R. § 3.63(b) (1956).

Clear and unmistakable meant obvious or manifest.  Evidence which made it obvious or manifest, that the injury or disease under consideration existed prior to acceptance and enrollment for service satisfied the requirements of the statute.  The requirement of the law was that claims to which the above-cited presumptions applied could be denied only on the basis of evidence which clearly and unmistakably demonstrated that the disease did not originate in service, or, if increased in service, was not aggravated thereby.  38 C.F.R. § 3.63(d) (1956).

An injury or disease, apart from misconduct disease, noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment will be conceded to have been  aggravated where such disability underwent an increase in severity during service unless such increase in severity was shown by clear and unmistakable evidence, including medical facts and principles, to have been due to the natural progress of the disease.  Aggravation of a disability noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment was not conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of such disability prior to, during and subsequent to service.  38 C.F.R. § 3.63(h) (1956).  

Sudden pathological developments involving pre-existing diseases such as hemoptysis, spontaneous pneumothorax, perforation of gastro-duodenal ulcer, coronary occlusion or thrombosis, cardiac decompensation, cerebral hemorrhage, and active recurrent rheumatic fever occurring in service established aggravation, unless it was shown by clear and unmistakable evidence that there was no increase in severity during service.  Recurrences, acute episodes, symptomatic fluctuations, descriptive variations and diagnostic evaluations of a preservice injury or disease during service or at the time of discharge were not construed as establishing increase of disability in the absence of sudden pathological development or advancement of the basic chronic pathology during active service such as to establish increase of pre-existing disability during service.  Id.    

A pre-existing  injury or disease was considered to have been aggravated by active military or naval service where there was an increase in disability during active service, unless there had been a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.63(k) (1956).
A disabling  condition for which compensation was claimed, was considered to  have been incurred in line of duty, except in cases where a right to compensation is preserved by Veterans Regulation 4. The records of service departments will be accepted in determining line of duty status of diseases and injuries, unless considerations set forth in paragraph VIII, Veterans Regulation 10, as amended by Public Law 439, 78th Congress, and the legal presumptions of the various laws may warrant a different  finding. Any evidence which is properly admissible or acceptable according to  the practice of the Veterans' Administration, and which is of a nature competent to demonstrate that the incurrence of disability was or was not in line of duty, according to conditions specified in paragraph VIII, Veterans Regulation 10, as amended by Public Law 439, 78th Congress, may be used as a basis for adjudications, despite any official military or naval record with respect to manner of incurrence.  These determinations will be made by the officials of the Veterans' Administration charged with the responsibility of deciding claims for monetary or other benefits in the administration of laws in which line of duty is a factor.  38 C.F.R. § 3.66(a) (1956)

In its January 1959 decision, the Board found that while the Veteran is presumed sound on induction given his entrance examination which failed to detect any pertinent abnormalities, there was clear and unmistakable evidence that the Veteran's epilepsy had existed prior to his entry into the service.  In April 2014, the Court observed that the record contained evidence to support that finding.  

The salient question is whether the Board properly considered in its January 1959 decision whether there was clear and unmistakable evidence that epilepsy was not aggravated during his second period of active duty. 

The record before the Board included evidence to include the appellant's service treatment records and the reports of VA examinations, performed in September 1958.  

In January 1958, the Veteran was treated for a fainting spell in the barracks wherein his barrack mates told him that he had "just collapsed like he was dead."  Later that month, he was admitted to an Air Force hospital " with the chief complaint of a seizure" following a blackout spell which caused him to crash his car into a ditch.  

Specifically, a February 1958 in-service clinical record indicating evaluation by a neurologist states that the Veteran was seen over the previous week for evaluation of "seizures."  It was noted that in January 11, 1958, the Veteran reported that he had suddenly blacked out in the barracks.  He recovered approximately 10 to 15 minutes later.  He reported no aura or warning of the pending blackout, and there was no convulsive episode, tongue biting, injury to himself, or incontinence.  He stated that he had experienced a similar episode approximately one year earlier.  That would have occurred between his two periods of service.  

Prior to the pre-service episode of syncope, the Veteran denied that he had had headaches, fits, convulsions, momentary losses of consciousness, vertigo, numbness, weakness, tremors, visual disturbances, or injuries of any kind.  His family history was negative for nervous, mental, neurological disorders, and epilepsy. The clinical impression, following physical examination, was no central nervous system or peripheral nervous system disease found.  The examiner stated that from the history of this condition it did not appear to be epilepsy, but could very well be a vasodepressor response.

The report of a March 1958 medical examination for purpose of review by the Physical Evaluation Board indicated the presence of "epilepsy, grand mal, mild, unchanged." 

An April 1958 Medical Board report showed a diagnosis of epilepsy, grand mal, mild, unchanged.  The condition had been manifested by two convulsive spells and two electroencephalograms showing generalized spike wave discharges.  The report further stated that the Veteran was incapacitated for further military service because of this diagnosis.  The degree of disability for military service was listed as partial, permanent.  It was recommended that the Veteran's case be presented to the Physical Evaluation Board.  An accompanying physical exam report from a military neurologist stated that the Veteran had done well on a course of anticonvulsive medications.  It was further noted that available evidence indicated that the Veteran's first convulsive disorder occurred approximately one year prior to admission, when he was a civilian.  It was felt that the illness had not progressed more than the expected course of the disease would indicate, therefore, it was definitely felt that this was an existing prior to service (EPTS) condition. 

The July 1958 report of the Physical Evaluation Board indicated that one of the diagnosed conditions at discharge was "Epilepsy, grand mal. Line of duty: Yes (Not PR) EPTS, Aggravated by service."  The nature of disposition was a separation from military service with severance pay with 30 percent disability due to the above-diagnosed condition.

In September 1958, following service, the Veteran was evaluated by a private psychiatrist.  The Veteran stated that he had had his first fainting "spell" in October 1957 when he was at a girlfriend's home.  The treating physician had called it epilepsy and had prescribed some medicine, which was felt to be sodium Dilantin.  It was noted that he took his medication, regularly, from that time on.  The Veteran acknowledged that when he joined the Air Force he had not told them about this prior episode because they did not ask him.  Thereafter, he noted the January 1958 episode in service when he had another period of losing consciousness in the barracks.  At that time, he was found to have sodium Dilantin capsules, and it was realized that he had probably had another epileptic seizure.  Later in January 1958, he was found in his car in a ditch and again concluded that he had had another seizure, ultimately leading to his medical discharge. The diagnosis given upon further evaluation was epileptic, with a schizoid type of personality. 

In September 1958, the Veteran was examined by the VA to determine the nature and etiology of any seizure disorder found to be present.  In addition to the foregoing history, it was noted that from February 1958 to July 1958, the Veteran had been a patient in a hospital under observation.  He had had no seizures, and it was noted that he had had none since February 1958. The diagnosis was epilepsy, grand mal, without psychosis, competent.  It was observed that the disorder was controlled in the absence of alcohol and with use of anticonvulsive drugs. 

After reviewing the record, it is determined that the Board's January 1959 determination that epilepsy was not aggravated in service was erroneous.  Although the April 1958 examiner felt that the illness had not progressed more than the expected course of the disease would indicate, he did not provide the rationale for his conclusion.  Moreover, such a finding did not meet the onerous burden of showing clear and unmistakable evidence that the condition was not aggravated by service.  Further, there is considerable evidence supporting inservice aggravation.  In this regard, not only did the appellant experience two episodes during which he lost consciousness, they occurred in relatively quick succession and were confirmed by electrodiagnostic testing.  There was no clear and unmistakable evidence that the two episodes in service constituted acute episodes, symptomatic fluctuations, or descriptive variations and diagnostic evaluations of a preservice injury or disease.  Moreover, at the time of the Veteran's separation from the service, the Physical Evaluation Board confirmed the diagnosis of epilepsy and noted that it existed prior to service.  The Physical Evaluation Board further found that it had been aggravated during the Veteran's service and confirmed that finding by granting the Veteran severance pay.  Finally, the VA examination shortly after service confirmed the diagnosis.  

Given the foregoing analysis, the Board finds that the statutory or regulatory provisions which existed on January 16, 1959 were incorrectly applied.  The Board did not properly apply the "clear and unmistakable evidence" standard when determining that the Veteran's epilepsy preexisted service and not aggravated by service.  Thus, the presumption of soundness is not rebutted.  Had that error not been made, it would have manifestly changed the outcome of the decision.  Accordingly, the Board finds that the denial of entitlement to service connection for epilepsy, was the result of CUE.  Therefore, that decision is reversed, and service connection for epilepsy is granted.  


ORDER

The motion to reverse the Board's January 16, 1959 decision, which denied entitlement to service connection for epilepsy, is granted on the basis of CUE.



                       ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



